Citation Nr: 0311680	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01 07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for total knee 
replacement for chronic arthritis of the left knee, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, continued 
the 30 percent evaluation for total knee replacement for 
chronic arthritis of the left knee.


REMAND

In June 2002, the Board requested that the veteran be 
examined in connection with his claim for an increased 
evaluation for total knee replacement for chronic arthritis 
of the left knee.  An examination was done in November 2002.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant, which was contrary to 
38 U.S.C. § 7104(a).

In this case, the Board had the veteran undergo VA 
examinations in November 2002 in connection with his claim in 
conformity with the regulation that allows the Board to 
develop evidence.  Based upon the holding in Disabled 
American Veterans, the Board cannot consider the examination 
report in its adjudication of the veteran's claim without the 
RO having first considered the examination report, as there 
is no waiver from the veteran. 

The Board regrets any delay this will cause for the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should readjudicate the 
veteran's claim for entitlement to an 
evaluation in excess of 30 percent for 
total knee replacement for chronic 
arthritis of the left knee.  The RO is 
free to do any additional development it 
finds necessary.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If the benefit sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


